Title: William Shippen, Jr. to John Adams, 26 Jul. 1786
From: Shippen, William, Jr.
To: Adams, John


          
            
              Sir
            
            

              Philadelphia

               26. July 1786.
            
          

          Permit me to solicit your Attention & protection of my son
            Thomas Lee Shippen as far as it may be useful to & compatible with his plan of
            improvement at the Temple—of which No one can be a better judge than your Excellency—I
            intreat you Sir to confirm & ripen by your sage advice those
            principles of Liberty & Independence which you & his Uncle
            Richard Henry Lee so long agoe planted in his young bosom. I sincerely wish you
            & yours every happiness & am / with great affection / & profound
            Esteem / Your Excellency s / most obedient servt.
          
            
              W. Shippen jr
            
          
        